DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 10/21/2021 has been entered. Claims 7, 9-12, 14-15, and 17-21 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 10/21/2021 has been received and considered.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 101 as set forth in the previous Office action is withdrawn in light of the amendment of 10/21/2021, which amended the formula of claim 7 to specifically include B. breve B632, and Applicant’s argument that the inclusion of B. breve B632 in the formula would confer the property of decreasing the production of TNF-α in children with celiac disease on the formula (see remarks, page 10).
withdrawn in light of the amendment of 10/21/2021, which amended claim 7 to specifically require B. breve B632.

Election/Restrictions
Claim 7 is allowable. The restriction requirement as set forth in the Office action mailed on 10/10/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/10/2019 is withdrawn.  Claim 17 directed to a previously non-elected species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Hougee, as discussed in the previous Office action. However, Hougee does not teach the inclusion of B. breve B632, a strain that has the ability to decrease the production of the pro-inflammatory cytokine TNF-α in children with celiac disease, in the formula. As such, the claims are free of the prior art. In addition, the claims are not directed to a judicial exception because the inclusion of B. breve B632 in the claimed formula for feeding infants confers the property of being able to decrease the production of the pro-inflammatory cytokine TNF-α in children with celiac disease to the claimed formula. (See Nature-Based Products example #2 [“Pomelo Juice”] at https://www.uspto.gov/sites/default/files/documents/101_examples_1to36.pdf). Accordingly, the claims are allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7, 9-12, 14-15, and 17-21 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                             01/14/2022